Citation Nr: 0919397	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1946 to 
August 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.  

The Board notes that, after certification of this case to the 
Board, the Veteran submitted additional evidence consisting 
of an October 2008 written statement from his wife.  When the 
Board receives pertinent evidence that was not initially 
considered by the RO, generally the evidence must be referred 
to the RO for review.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2008).  In this case, in his brief on appeal, the Veteran's 
representative waived agency of original jurisdiction (AOJ) 
consideration of the newly received evidence.  Therefore, the 
Board may properly consider this evidence.  See 38 C.F.R. 
§ 20.1304(c). 

The Board further notes that the Veteran was scheduled for a 
personal hearing before a Veterans Law Judge in January 2009, 
but he subsequently withdrew his request for a hearing.  See 
38 C.F.R. § 20.704(e) (2008).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for his current bilateral hearing loss because such is due to 
noise exposure during military service.  The Veteran's 
service records are unavailable for review and are believed 
to have been destroyed in the National Personnel Records 
Center (NPRC) fire in 1973.  See Formal Finding of 
Unavailability, June 2007.  Therefore, VA has a heightened 
duty to assist in this case.

The Veteran's military personnel record and letters of 
commendation indicate that he served as a general clerk and 
auditor.   However, the Veteran asserts that he was assigned 
to weapons military personnel training when he first arrived 
in Italy in late 1946 and that he was continuously exposed to 
loud noise from artillery over the course of several months.  
See Veteran's Claim (VA Form 21-526), June 2007.  He further 
asserts that he was never a general clerk during service and 
that he was reassigned as a German interpreter after 
complaining of hearing loss.  See VA Form 9, June 2008.  Due 
to the unavailability of the Veteran's service records, the 
claims file contains no documentation of in-service noise 
exposure or treatment for complaints of hearing loss during 
service.  However, the Veteran is competent to describe the 
nature and extent of his in-service noise exposure and 
hearing loss.  See 38 C.F.R. § 3.159(a)(2) (2008); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  Based on the 
Veteran's statements, it appears that he may have sustained 
acoustic trauma due to noise exposure during service.  

The Veteran has provided a letter from his wife, dated 
October 2008, stating that he has always had hearing problems 
since they started dating regularly in August 1948.  However, 
the Veteran did not seek post-service treatment for hearing 
loss until 1996.  He has provided private medical records 
from his treating physician, Dr. Bise, consisting of 
audiograms conducted in December 1996, March 2000, and August 
2006.  The records do not contain any interpretation of those 
results, but the audiograms appear to indicate a current 
diagnosis of bilateral sensorineural hearing loss as defined 
by VA regulations.  See 38 C.F.R. § 3.385 (2008).  The 
Veteran has also provided a letter from Dr. Bise, dated March 
2008, opining that the audiograms indicate current bilateral 
hearing loss and that such loss is most consistent with the 
Veteran's claimed noise exposure during service.  However, 
Dr. Bise did not provide a rationale for this opinion and did 
not account for any activities that may have caused the 
Veteran's hearing loss in the fifty years between his 
separation from service and the first time he sought private 
treatment.

From the evidence in the record, it remains unclear to the 
Board whether the Veteran's current hearing loss is related 
to noise exposure in service, and further development is 
required.  The law requires VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The duty 
to assist the claimant includes the duty to provide a medical 
examination and/or obtain a medical opinion when such is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has not been 
afforded a VA examination to determine the nature and 
etiology of any current hearing loss, and a remand is 
required for that purpose.  

Additionally, a remand is necessary in order to obtain any 
outstanding medical records relevant to the Veteran's service 
connection claim for bilateral hearing loss.  The claims file 
contains VA medical records from November 1999 through 
October 2007.  Any records from the Cookeville VA Community 
Based Outpatient Clinic in Tennessee dated from October 2007 
through the present should be obtained.  It is also unclear 
whether any additional records from Dr. Bise are available, 
and any such records should be obtained.  

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
provide an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for any treatment records he 
wishes VA to obtain, specifically to 
include all treatment records from Dr. 
Bise concerning the Veteran's 
complaints of hearing loss.  Any 
treatment records not previously 
obtained from Dr. Bise and the 
Cookeville VA Community Based 
Outpatient Clinic in Tennessee, as well 
as any other identified locations, 
should be obtained and associated with 
the claims file.  

2.  After obtaining all relevant 
outstanding medical records, the 
Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any current hearing 
impairment.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  The examiner should review the 
claims file in conjunction with the 
examination, including but not limited 
to the 1996, 2000, and 2006 audiograms 
conducted by Dr. Bise, and make a note 
of such review in the examination 
report.  All necessary studies and 
tests should be conducted.  The 
examiner should render a diagnosis as 
to whether the Veteran currently has a 
hearing loss disability as defined by 
VA regulations.  If diagnosed, the 
examiner should obtain a complete 
history of the Veteran's pre-service, 
in-service, and post-service noise 
exposure.  The examiner is requested to 
offer an opinion as to the approximate 
date of onset of any current hearing 
loss and whether any such loss is at 
least as likely as not (probability of 
50% or more) related to noise exposure 
during service.  The examiner must 
provide a rationale for any opinion 
offered.

3.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2008), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran need take no further action unless otherwise 
informed, but he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


